Title: From John Adams to John Davis, 21 April 1800
From: Adams, John
To: Davis, John



Sir
Philadelphia April 21 1800

I have received your favor of the 12th of this month, accompanying your eulogy of Gen. G. Washington, before the American Academy of Arts & sciences at Boston 6th Feb.
I thank you, Sir, for the very acceptable present of a copy of it, & I regret that I could not have the high pleasure of hearing it, with the society, as one of their members
It is without affectation—in a strain of allusions to science and learning, highly becoming the orator and audience. I ought not perhaps to omit to remark, an eulogium of five lines at the conclusion, which I could not read without trembling with fear, that it had not been merited
I am Sir with undissembled esteem your humble servant
